Citation Nr: 1516887	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for quadriparesis.  

4.  Entitlement to service connection for transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion (cervical spine disability). 

5.  Entitlement to service connection for transverse myelitis and moderate degenerative changes at T11-T12 (thoracic spine disability). 

6.  Entitlement to service connection for bowel problems. 

7.  Entitlement to service connection for bladder problems. 

8.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities. 

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and doctor


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to the benefits sought.  

In addition to the issues listed on the title page of this decision, the February 2013 rating decision also denied service connection for plasmapheresis.  In the Veteran's June 2014 Form 9, he perfected his appeal as to all issues except for entitlement to service connection for plasmapheresis.  At his September 2014 Board hearing, he confirmed that he did not intend to further appeal that issue. 

At the time of the September 2014 Board hearing before the undersigned Veterans Law Judge, the Veteran's doctor had intended to present medical testimony regarding the etiology of the Veteran's disabilities.  In light of the medical complexity of the case, the doctor had offered to appear in person and communicate directly instead of submitting a written statement.  However, on the day of the hearing, Regional Counsel informed the doctor that he would not be able to testify.  The Veteran and his representative elected to proceed with the hearing in order to present lay testimony from the Veteran and his wife, but the representative motioned for a second hearing in order for the doctor to provide his medical testimony.  The motion for a second hearing was granted, and upon further legal consideration, the Veteran's doctor was permitted to testify at the second Board hearing in February 2015.  The transcripts of the September 2014 and February 2015 hearings are of record.   

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claim for service connection for a psychiatric disorder as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Left shoulder arthritis is etiologically related to a severe motor vehicle accident sustained in service. 

2.  Right shoulder arthritis is etiologically related to a severe motor vehicle accident sustained in service. 

3.  Quadriparesis is etiologically related to a severe motor vehicle accident sustained in service. 

4.  Transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion is etiologically related to a severe motor vehicle accident sustained in service. 

5.  Transverse myelitis and moderate degenerative changes at T11-T12 is etiologically related to a severe motor vehicle accident sustained in service. 

6.  Neurogenic bowel is etiologically related to a severe motor vehicle accident sustained in service.  

7.  Neurogenic bladder is etiologically related to a severe motor vehicle accident sustained in service. 

8.  The Veteran's anxiety disorder is related to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for right shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for quadriparesis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

5.  The criteria for service connection for transverse myelitis and moderate degenerative changes at T11-T12 have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

6.  The criteria for service connection for neurogenic bowel have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

7.  The criteria for service connection for neurogenic bladder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

8.  The criteria for secondary service connection for anxiety have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

VA and private treatment records reflect current diagnoses of transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion (see, e.g., October 2013 VA treatment note), transverse myelitis and moderate degenerative changes at T11-T12 (see, e.g., April 2014 VA treatment note), neurogenic bowel (see, e.g., October 2012 private treatment note), neurogenic bladder (see, e.g., October 2012 private treatment note), quadriparesis (see October 2012 private neurologist's letter), anxiety disorder (see, e.g., April 2013 VA primary care note), and right and left shoulder arthritis (see February 2015 testimony from Dr. J.H.).

The Veteran has asserted that all of the above issues stem from the same injury incurred in service.  He has testified, and his service treatment records show, that in Germany in January 1974 while pulled over on the side of the road as the lead vehicle in a convoy, the Veteran stepped out of his vehicle to confer with the sergeant in the car behind him, at which time the Veteran was struck by an oncoming civilian car.  The impact sent the Veteran through the windshield of the oncoming vehicle, and his body flipped over in the air and landed on the highway.  The Veteran's service treatment records reflect that he was hospitalized for 29 days as a result of this accident. 

A VA examination conducted in October 1974, within a few months of the Veteran's discharge from service, noted that he had injured his back in the January 1974 accident, and the examiner diagnosed moderate low back strain.  

During the September 2014 Board hearing, the Veteran and his wife testified that he had continued to experience back and neck pain ever since the accident and that, as time passed, his condition deteriorated, until extensive medical treatment was required in 2012 that included spinal surgery.  By this time, the Veteran reported a loss of strength in all of his extremities, as well as bowel and bladder problems.  VA and private treatment records from this period reflect that the Veteran also continued to have shoulder pain bilaterally.   

In an October 2012 letter, the Veteran's private neurologist opined that the Veteran's medical issues, including a history of degenerative changes in the cervical spine, were secondary to a neck injury sustained while on active duty in the military.

In February 2015, Dr. J.H., a Chief of Physical Medicine and Rehabilitation who has treated the Veteran for several years, provided medical testimony as to the etiology of the Veteran's conditions.  Dr. J.H. opined that each of the Veteran's physical disabilities was either directly or indirectly related to service.  He described the progression of the Veteran's conditions as a degenerative cascade, and explained that usually people with the type of traumatic impact into a windshield as experienced by the Veteran would develop arthritis later in life.  He stated that the problems experienced by the Veteran regarding, for example, his shoulders, would not normally present solely from occupational use alone without some other incident involved.  Dr. J.H. also noted that the Veteran had no significant history of interceding trauma since the 1974 motor vehicle accident in service.  He opined that the transverse myelitis of the cervical and thoracic spine was a secondary complication of the sequelae from the back and neck injuries, and likely occurred as a result of his spinal surgery.  He also noted the Veteran's report of receiving ongoing chiropractic treatment since the accident in order to manage his symptoms.  

With regards to the Veteran's psychiatric disorder, Dr. J.H. noted that depression went hand in hand with severe disabilities such as the type experienced by the Veteran, and that the psychiatric component was likely secondary to the Veteran's chronic pain and chronic severe disability.  He stated that the Veteran's paralysis resulting from these disabilities is permanent.  The Board also notes that, at both hearings, the Veteran was confined to a wheelchair, and his VA treatment records reflect his continual struggle with the basic necessities of life.  

The evidence of record supports a finding that each of the medical conditions currently on appeal is either directly or indirectly related to the Veteran's severe motor vehicle accident in service.  As described above, his VA and private treatment records reflect current diagnoses of transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion, transverse myelitis and moderate degenerative changes at T11-T12, neurogenic bowel and bladder, quadriparesis, anxiety, and right and left shoulder arthritis.  The Veteran's service treatment records document the January 1974 motor vehicle accident in service in Germany and the resulting 29-day hospitalization.  A VA examination conducted within a year of the accident noted the back injury and diagnosed moderate low back strain.  While the Veteran was originally only service connected for his knees, which had been the obvious injury at the time of the accident (since his knee had been shattered on impact), the evidence demonstrates that the Veteran's current disabilities are also related to the 1974 injury.  The Veteran and his wife have competently and credibly reported ongoing orthopedic and neurologic symptoms over the years since the accident, as well as the Veteran's deteriorating condition.  Both the Veteran's private neurologist and his VA treating physician have linked his current condition to his in-service injury.  Dr. J.H. in particular provided detailed explanation and insight into the etiology of the Veteran's conditions, which he referred to in summary as a degenerative cascade.  He also opined that the Veteran's psychiatric condition was likely related to his severe, chronic physical disabilities.             

Given Dr. J.H.'s credentials, his familiarity with the Veteran's condition, his experience with physical medicine rehabilitation of poly-trauma patients, as well as the explanation he provided in support of his conclusion, the Board finds his medical opinion to be highly probative and persuasive.  This positive medical opinion, in combination with the private neurologist's opinion and the Veteran's and his wife's competent and credible report of symptoms since the accident, together demonstrate that service connection is warranted for the above disabilities.   

    
ORDER

Service connection for left shoulder arthritis is granted. 

Service connection for right shoulder arthritis is granted. 

Service connection for quadriparesis is granted.   

Service connection for transverse myelitis and degenerative changes, cervical spine, status post C3-C6 fusion is granted. 

Service connection for transverse myelitis and moderate degenerative changes at T11-T12 is granted.  

Service connection for neurogenic bowel is granted. 

Service connection for neurogenic bladder is granted. 

Service connection for an anxiety disorder is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


